DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.
201910743893.1   
  08/13/2019   
  CHINA   
  201910736714.1   
  08/10/2019   
  CHINA   
  201922029811.5   
  11/21/2019   
  CHINA   
  201910716929.7   
  08/05/2019   
  CHINA   
  201910721490.7   
  08/06/2019   
  CHINA   
  201910711989.X   
  08/02/2019   
  CHINA   



PRELIMINARY CLAIM AMENDMENTS
(filed On 11/08/2021)
Claims 1—46 are cancelled.
Claims 47—66 are new, and are examined.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with
Attorney YANGZHOU DU
REG. No.: 65310
On 04/01/2022


The application has been amended as follows: 
In the claims, please Cancel claims 53—55 & incorporate their features into independent claim 47.

1-46. (Cancelled)

47. (Currently Amended) A method for controlling a smart lock, comprising:
establishing a secure connection with a network;
obtaining security control information through the secure connection;
obtaining an operation input;
performing a security verification based on the security control information and the operation input; and
performing a corresponding operation based on the operation input when the security verification is passed; 
wherein at least part of the operation input is encrypted, and the performing a security verification based on the security control information and the operation input comprises:
performing the security verification based on the at least partially encrypted operation input and the security control information;
wherein a process of encrypting the at least part of the operation input comprises:
encrypting the at least part of the operation input based on an encryption password: and 
if the operation input is received from a user terminal, the obtaining the operation input including:
receiving an encryption password generation request sent by the user terminal, obtaining the encryption password based on the encryption password generation request; sending the encryption password to the user terminal; and 
obtaining the at least partially encrypted operation input by causing the user terminal to encrypt, based on the encryption password, the operation input.

53-55. (Cancelled)

Allowable Subject Matter
Claims 47—52 & 56—66 are allowed.
The following is an examiner’s statement of reasons for allowance: 
REGARDING CLAIM 47: With examiner’s thorough search the closest prior arts found are “Datta Ray” (USP 10210470 B2), and “Cheng” et al. (USP 9942761 B1); wherein: Datta Ray et al. is directed to Real time security, integrity, and reliability postures of operational (OT), information (IT), and security (ST) systems, as well as slower changing security and operational blueprint, policies, processes, and rules governing the enterprise security and business risk management process, dynamically evolve and adapt to domain, context, and situational awareness, as well as the controls implemented across the operational and information systems that are controlled; and,
Cheng et al. is directed to a method of providing access verification for a system that includes activating a security control device, which is in communications with a host device. The method also includes having the security control device receiving a verification signal coming from outside the system while being locally-based, and comparing the verification signal to a table of stored criteria values. The device then chooses a response based on that comparison and sends an access determination signal based on the response.
However, neither Datta Ray, nor Cheng et al. teach or suggest A method for controlling a smart lock, comprising: part of the operation input is encrypted, and the performing a security verification based on the security control information and the operation input comprises: performing the security verification based on the at least partially encrypted operation input and the security control information; wherein a process of encrypting the at least part of the operation input comprises: encrypting the at least part of the operation input based on an encryption password: and if the operation input is received from a user terminal, the obtaining the operation input including: receiving an encryption password generation request sent by the user terminal, obtaining the encryption password based on the encryption password generation request; sending the encryption password to the user terminal; and obtaining the at least partially encrypted operation input by causing the user terminal to encrypt, based on the encryption password, the operation input… with these and other claim elements as a whole.
CLAIMS 48—52 & 56—66 are allowed based on their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892; for example, USP 7069437 B2 is directed to multi-level network security system that allow trusted users accessing outside information, and limits an unauthorized insider to information defined in their particular security profile.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434